DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 09/07/2018.  Claims 1, 3, 5-8, 12, 15-16, 18-19 are pending in the case.  Claims 1, 7, and 12 are independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites measuring whether an individual is a carrier for a genotype associated with SMA.
The limitation of measuring copy number of two genes, wherein the measuring step comprises the determination of a mathematical relationship between a.) the copy number ration of the two genes, and b.) the total copy number for both of the two genes in sum, wherein the two genes are SMN1 and SMN2 and wherein the measuring shows the individual is or is not a carrier for a genotype associated with SMA is a process which can be performed in the human mind. The measuring step is a generic mathematical relationship that is claimed in such broad terms that it can be a simple mathematical equation that can be performed by the human mind.  That is, other than reciting “that the sequencing data is from next generation sequencing,” nothing in the claim element precludes the step from practically being performed in the mind. The “sequencing data” also is not gathered by the method but is only used by the method. Therefore “sequencing data” claimed may merely be a table of data that is viewable by the user that can be used with the abstract idea. If a claim limitation, under its broadest 
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional element – that the sequencing data is from next generation sequencing and that the genes are SMN1 and SMN2. These claim limitations are descriptive of the data used by the abstract idea in the method. No limitations require the determining of the sequence data or determination of the type of genes. The measuring step is recited at a high-level of generality such that it amounts no than a user reading a document containing sequence data and performing a mathematical equation in their head. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the sequencing data is from next generation sequencing and that the genes are SMN1 and SMN2 in the measuring steps amounts to no more than mere reading a document containing sequence data and performing a mathematical equation in their head. Mere reading a document containing sequence data and performing a mathematical equation in their head cannot provide an inventive concept. The claim is not patent eligible.
Claims 7, 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method of assaying nucleic acid from a sample from an individual for a recessive allele for a genetic mutation associated with SMA.
The limitation of measuring copy number of two genes, measuring a mathematical relationship between the total copy number of SMN/ and SMN2 and the copy number ratio of SMNI/ to SMN2,  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of items that are not significantly more, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – obtaining the sample from an individual that has a family history of SMA, that is pregnant, or that is in need of family planning. The obtaining step is recited at a high-level of generality (i.e. there is no description on how the sample is obtained or what type of sample is obtained) such that it amounts no more than mere obtaining data to perform the exception on. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of obtaining the sample from an individual that has a family history of SMA, that is pregnant, or that is in need of family planning amounts to no more than mere obtaining data to apply the exception. Obtaining data to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 12, 15, 16, 18, 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining receiving 
The limitations of measuring a copy number ratio…measuring a total copy number…and measuring a final copy number….is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, but “measure” in the context of this claim encompasses the user performing a mathematical equation such as division for measuring the ratio, addition for measuring the total copy number etc. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – receiving sequenced sample data from one or more individuals at risk of being a carrier for SMA. The obtaining step is recited at a high-level of generality (i.e. there is no description on how the sample is obtained or what type of sample is obtained) such that it amounts no more than mere obtaining data to perform the exception on. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving sequenced sample data from one or more individuals at risk of being a carrier for SMA amounts to no more than mere obtaining data to apply the exception. Obtaining data to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 6, 7, 8, 12, 15, 16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyden et al. (hereinafter Good, US 2015/0111757) in view of Gerard et al. (hereinafter Gerard, Genotype Determination at the Survival Motor Neuron Locus in a Normal Population and SMA Carriers Using Competitive PCR and Primer Extension).
Regarding Claim 1, Good discloses a method of measuring whether an individual is a carrier for a genotype associated with spinal muscular atrophy, (Para. [0008], capturing at least one genomic region known or suspected to be associated with a disease and subsequently sequencing the captured DNA to determine the copy number state of the captured DNA. In certain aspects, the captured DNA may be sequenced by known high-throughput sequence methods or techniques. The carrier status for the disease can then be determined based on the identified copy number state), comprising the step of measuring copy number of two genes using sequencing data from next generation sequencing to distinguish at least one variance between the two genes (Para. [0010], The method includes exposing a sample to a plurality of molecular inversion probes capable of capturing DNA from at least one genomic region suspected of having an altered copy number, and at least one internal control DNA known or suspected to have a stable copy number. The at least one genomic region may be associated with a particular locus, such as, for example, SMN1 or SMN2, that is associated with a condition or disease; [0018], The method includes exposing a sample to a plurality of molecular inversion probes, at least 
Good fails to explicitly teach:
wherein the measuring step comprises the determination of a mathematical relationship between a) the copy number ratio of the two genes, and b) the total copy number for both of the two genes in sum, wherein the two genes are SMN/ and SMN2 and wherein the measuring shows the individual is or is not a carrier for a genotype associated with SMA.
Gerard teaches:
wherein the measuring step comprises the determination of a mathematical relationship between a) the copy number ratio of the two genes, and b) the total copy number for both of the two genes in sum, wherein the two genes are SMN/ and SMN2 and wherein the measuring shows the individual is or is not a carrier for a genotype associated with SMA (Gerard, 257-258, Table 1, “The genotype of each patient was established by taking into account the results of both independent assays (total SMN copy number and RT/C value). This diagnostic scheme led to non-ambiguous results as shown in Table 1: ambiguity of one borderline result can be clarified thanks to the second value. For example, an individual with a quantitative result of 3.64 and a RT/C ratio of 0.93 has a genotype with 4 SMN genes and equal doses of SMN1 and SMN2, thus the genotype is 2T/2C. An individual with a quantitative result of 3.64 and RT/C of 0.30 also has four SMN genes, but with a relative ratio close to 0.33, the derived genotype is 1T/3C.”). It would have been obvious to one of ordinary skill in the art, 
Regarding Claim 3, Good discloses the method of claim 1, wherein the mathematical relationship is further defined as computing copy number for each gene by applying the copy number ratio to the total copy number (Para. [0092], the sequence read counts for genomic regions of interest are normalized based on internal controls. In particular, an intra-sample normalization is performed to control for variable sequencing depths between samples. The sequence read counts for each genomic region of interest within a sample will be normalized according to the total read count across all control references within the sample.; [0093], After normalizing read counts for both the genomic regions of interest and control references, copy number states may be determined. In one embodiment, the normalized values for each sample of interest will be compared to the normalized values for a control sample. A ratio, for example, may be generated based on the comparison, wherein the ratio is indicative of copy number and further determinative of any copy number variation.)
Regarding Claim 5
Regarding Claim 6, Good discloses the method of claim 1, wherein the gene copy number is 0, 1, 2, 3, or more (see Table 1, Column Copy Number, Para. [0111], “The determined copy numbers can then be used to determine the carrier status of an individual from which the sample was obtained (i.e. whether the patient is a carrier of the disease). In particular, if the copy number state is determined to vary from the normal copy state (e.g., CN is 0, 1 or 3+), it is indicative the condition (e.g., carrier of SMA)”).
Regarding Claim 7, Good discloses a method of assaying nucleic acid from a sample from an individual for a recessive allele for a genetic mutation associated with spinal muscular atrophy (SMA), (Para. [0095], total of approximately 28 samples were collected from a patient to determine carrier status with respect to spinal muscular atrophy (SMA)), comprising the steps of 
(a) obtaining the sample from an individual that has a family history of SMA, that is pregnant, or that is in need of family planning (Para. [0003], Genetic counseling is the process by which individuals, typically prospective parents, are advised regarding the likelihood of transmitting an inherited or genetic disorder to any future offspring. To assist in the process, individuals seeking counseling typically undergo a number of tests that assess indications of genetic disorders. These tests may include, for example, screening assays that detect clinically significant variations in various biomarkers. For example, carrier screening can determine if members of a couple are both carriers of a recessive genetic disorder. With this information, the couple can learn or rule out that they are at risk for having children with the genetic disorder; [0095], A total of approximately 28 samples were collected from a patient to determine carrier status with respect to spinal muscular atrophy (SMA)).
b.) measuring a mathematical relationship between the total copy number and the copy number ratio, wherein the total copy number and copy number ratio are determined using next generation sequencing data (Para. [0008], capturing at least one genomic region known or suspected to be associated with a disease and subsequently sequencing the captured DNA to determine the copy 
Good fails to explicitly teach:
measuring a mathematical relationship between the total copy number and the copy number ratio, wherein the total copy number of SMN1 and SMN2 and copy number ratio of SMN1 to SMN2 are determined using next generation sequencing data.
Gerard teaches:
measuring a mathematical relationship between the total copy number and the copy number ratio, wherein the total copy number of SMN1 and SMN2 and copy number ratio of SMN1 to SMN2 are determined using next generation sequencing data (Gerard, 257-258, Table 1, “The genotype of each 
Regarding Claim 8, Good discloses the method of claim 7, further comprising the step of determining that an individual is in need of assaying for the allele (Para. [0003], Genetic counseling is the process by which individuals, typically prospective parents, are advised regarding the likelihood of transmitting an inherited or genetic disorder to any future offspring. To assist in the process, individuals seeking counseling typically undergo a number of tests that assess indications of genetic disorders. These tests may include, for example, screening assays that detect clinically significant variations in various biomarkers. For example, carrier screening can determine if members of a couple are both carriers of a recessive genetic disorder. With this information, the couple can learn or rule out that they are at risk for having children with the genetic disorder).
Regarding Claim 12, Good discloses a method, comprising: receiving sequenced sample data from one or more individuals at risk of being a carrier for SMA; (Para. [0105], The sequencing, and subsequent analysis, was carried out on the HiSeq 2500/1500 system sold by Illumina, Inc. (San Diego, 
measuring a copy number ratio between two genes of the received sample data;
 measuring a total copy number of the two genes of the received sample data; and
measuring a final copy number for the two genes for the received sample. (Para. [0107], The method 100 includes obtaining sequence reads (operation 102) and normalizing read counts (operation 104). As described in greater detail herein, read counts for a genomic region of interest are normalized with respect to an internal control DNA. The method 100 further includes comparing normalized read counts to the internal control DNA (operation 106), thereby obtaining a ratio. The method further includes determining a copy number state of the genomic region of interest (operation 108) based on the comparison, specifically the ratio; [0108] The plurality of reads generated by the sequencing method described above are analyzed to determine copy number states, and ultimately copy number variation, in any of the genomic regions of interest (e.g., SMN1 and SMN2) that would necessarily indicate the presence of an autosomal recessive trait in which copy number variation is diagnostic (e.g., spinal muscular atrophy).
Good fails to explicitly teach:

Gerard teaches:
wherein the two genes comprise the SMN1 and SMN2 genes and the one or more individuals are carrier for a genotype associated with SMA when their respective final copy number is not equal to two  (Gerard, 257-258, Table 1, “The genotype of each patient was established by taking into account the results of both independent assays (total SMN copy number and RT/C value). This diagnostic scheme led to non-ambiguous results as shown in Table 1: ambiguity of one borderline result can be clarified thanks to the second value. For example, an individual with a quantitative result of 3.64 and a RT/C ratio of 0.93 has a genotype with 4 SMN genes and equal doses of SMN1 and SMN2, thus the genotype is 2T/2C. An individual with a quantitative result of 3.64 and RT/C of 0.30 also has four SMN genes, but with a relative ratio close to 0.33, the derived genotype is 1T/3C.”). It would have been obvious to one of ordinary skill in the art, having the teachings of Good and Gerard before him before the effective filing date of the claimed invention, to modify determining carrier status taught by Good to include the genotype determination based on copy number ratio and total of Gerard in order to obtain a system to determine carrier state based on copy number ratio and total. One would have been motivated to make such a combination because it enable carrier detection in subjects without family investigation.
Regarding Claim 15, Good discloses the method of claim 12, wherein the received sequenced sample data is received from next generation sequencing (NGS) and the sample data is aligned to hgl9.
 (Para. [0105], The sequencing, and subsequent analysis, was carried out on the HiSeq 2500/1500 system sold by Illumina, Inc. (San Diego, Calif.). Sequencing was carried out with the TruSeq Rapid PE Cluster Kit and TruSeq Rapid SBS 200 cycle kit (Illumina) and in accordance with manufacturer's instructions), and the sample data is aligned to hgl9. (Para. [0004], SMA is the second most common 
Regarding Claim 16, Good discloses the method of claim 12, wherein the received sequenced sample data comprise a plurality of samples corresponding to a plurality of individuals (Para. [0095], A total of approximately 28 samples were collected from a patient to determine carrier status with respect to spinal muscular atrophy (SMA).), and wherein a copy number ratio, a total copy number, and a final copy number is determined for each of the plurality of samples; ([0096], Of the 28 samples, there is 1 water negative control and 7 control DNA samples and 20 test samples. Each of the control samples includes two or more genomic regions of interest (e.g. loci) having known (or stable) copy numbers. The details of each control sample are included in Table 1 below; [0109], Then the normalized read counts for each test sample (each locus) are compared to the normalized read counts for each of the control samples, thereby obtaining a ratio of normalized read count of test samples/normalized read count of controls; [0110], Based on the ratios, loci copy numbers may be called as follows: a ratio of <0.1 will be called a copy number state of 0; a ratio between 0.1 and 0.8 will be called a copy number state of 1; a ratio between 0.8 and 1.25 will be called a copy number state of 2; and a ratio of >1.25 will be called a copy number state of 3+.).
Regarding Claim 18, Good discloses the method of claim 12, wherein the step of determining the copy number ratio comprises: reading a depth(rd) of PS Vs for the received sample data; (Para. [0092], As part of the analysis and determination of copy number states and subsequent identification of copy number variation, the sequence read counts for genomic regions of interest are normalized based on internal controls. In particular, an intra-sample normalization is performed to control for variable sequencing depths between samples. The sequence read counts for each genomic region of 
Regarding Claim 19, Good discloses the method of claim 12, wherein the step of determining the total copy number comprises: determining a total coverage of selected exons of the two nearly identical genes for each of a plurality of received samples; determining a median or mean of each of the selected exons from samples having a ratio of the two nearly identical genes equal to approximately .

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/               Primary Examiner, Art Unit 2171